Citation Nr: 0807561	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
low back L5-S1 herniated disc, status post hemilaminectomy, 
foraminotomy, and diskectomy, with degenerative changes.

2.  Entitlement to a separate evaluation for neurological 
impairment associated with the service-connected low back 
herniated disc.

3.  Entitlement to service connection for a liver disability, 
secondary to medication for back disability.

4.  Entitlement to service connection for a kidney disability 
as a result of infective spondylitis.

5.  Entitlement to service connection for a left knee 
disability, secondary to the back disability.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
December 1983 with two years and six months prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating for the low back L5-S1 
herniated disc, status post hemilaminectomy, foraminotomy, 
and diskectomy with degenerative changes; and denied service 
connection for a liver condition, kidney condition, and left 
knee condition.

The issues have been recharacterized as shown on the title 
page to comport with the medical evidence of record.

The issues of service connection for a left knee disability, 
liver disability, and kidney disability, all secondary to the 
low back disability, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  There is no evidence of ankylosis and the veteran's 
service-connected low back disability has not required any 
physician-prescribed bed rest.

2.  Separate neurological impairment associated with the 
lumbar spine disability includes pain radiating to the left 
leg, absent left ankle reflexes, and diminished reflexes at 
the knee and foot; the veteran also has mildly diminished 
reflex, tone, and sensation during rectal examination, and 
complaints of urinary irregularities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low 
back L5-S1 herniated disc, status post hemilaminectomy, 
foraminotomy, and diskectomy, with degenerative changes, have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for a separate rating of 20 percent for 
neurological impairment in the left lower extremity, but no 
higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8250, 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2005 and May 2005.  The letters 
notified the veteran of the relative duties of VA and the 
claimant to obtain evidence; and the requirements of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.  

Neither of the notices discussed the criteria for an 
increased rating or effective dates for the assigning 
disability ratings, thus, the VCAA duty to notify has not 
been satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 
12.  Specifically, a review of the appellant's submissions in 
April and May 2005 discussed medical findings to include 
limitation of motion of the back, ankylosis, neurological 
manifestations, and incapacitating episodes within the last 
12 months.  Also, after receiving the statement of the case, 
which included the diagnostic codes used to rate the back, 
the veteran cited to those regulations, offering specific 
arguments as to why he was entitled to an increased rating.  
These actions by the veteran indicate actual knowledge of 
evidence required, the right to submit additional evidence, 
and of the availability of additional process.  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claim, have been 
demonstrated and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  
Regarding the assignment of a separate rating for the left 
leg neuropathy, this finding is favorable to the veteran and 
any prejudice with respect to this aspect of the VA notice is 
rendered moot.  Furthermore, as discussed below, it appears 
that VA has obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the low back disability.  The RO was unsuccessful 
in obtaining records from a private treatment facility.  The 
veteran was notified of this and responded that he only 
received renewals for his Ibuprofen prescriptions from this 
facility.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Board originally granted service connection for a low 
back disability in August 1991.  The RO effectuated the 
rating in March 1992, assigning a 10 percent rating from May 
21, 1990, a 100 percent rating from August 17, 1990, and a 10 
percent rating from October 1, 1990.  In August 1993, the RO 
assigned an increased rating of 40 percent from December 6, 
1991 to September 20, 1992, a 100 percent rating from 
September 21, 1992, and a 20 percent rating from February 1, 
1993.  A claim for an increase was denied in August 1996.  In 
March 1997, the RO granted an increased rating of 40 percent 
for the back disability effective February 1, 1993.

The veteran filed an increased rating claim for his low back 
disability in February 2005.  He indicates that over the past 
few years he has experienced a significant increase in the 
amount of pain and has severely limited range of motion.  He 
mentioned that he has bladder problems, frequenting the 
bathroom four to five times per night and that he cannot lay 
flat on his back but, rather, must lay on the left or right 
side to sleep.  He believes that he has some neurological 
damage to his urinary system because of L5-S1 nerve 
impingement.  He also notes that he has experienced 40 to 45 
days of incapacitation with pain in the lower back during the 
past 12 months with pain in the left leg and muscle spasms.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's low back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 for intervertebral disc 
syndrome.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, DC 5243.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2):  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 

A May 2005 VA examination report notes that the veteran has 
not had any incapacitation over the past 12 months because of 
his lumbosacral spine problem.  While the veteran has argued 
that he has been incapacitated for 45 days within the past 12 
months, the regulations note that incapacitating episodes 
involve required bed rest prescribed by a physician.  See 
Note (1).  Since the record does not show bed rest prescribed 
by a physician because of his back disability, the evidence 
does not support the finding of any incapacitating episodes.  
Therefore, a rating higher than 40 percent does not apply for 
intervertebral disc syndrome under DC 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent disability rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  

A May 2005 VA examination report shows that the veteran could 
extend his back 15 degrees, flex back 50 degrees, laterally 
move to the left and right 30 degrees, and rotate to the left 
and right 70 degrees.  While these findings show limitation 
of motion in the lumbar spine, the veteran's spine is not 
shown to be ankylosed.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  Since there are no findings 
of ankylosis, a rating higher than 40 percent does not apply 
under the general rating formula for the spine.

The record, however, shows that a separate neurological 
evaluation is warranted.  A May 2005 VA examination report 
shows the veteran complained of pain radiating down the left 
leg.  On physical examination, the straight leg rising test 
was positive on the left.  The tendon reflexes were 2/4 at 
the knee level and absent at the level of the left ankle.  
Sensation to pinprick and vibratory stimulation was 
diminished in the left foot.  He limped on his left leg, but 
was able to walk on his heels and toes.  The rectal 
examination showed diminished reflex, tone, and sensation of 
mild degree.  The impression included recurrent back pain 
with left leg radiation.  A separate May 2005 VA examination 
report also notes diminished sensation to pinprick about the 
left foot, tendon reflexes 2/4 at the knee, and absent at the 
ankle.  The veteran reported urinary frequency.  An April 
2005 private medical record notes a two-month history of slow 
stream, frequency, urgency, without dysuria, but nocturia 
three to four times and feeling of incomplete bladder 
emptying.  

Impairment of the sciatic nerve is evaluated under 38 C.F.R. 
§ 4.124A, DC 8520.  A 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve. A 40 percent rating is assigned for moderately 
severe incomplete paralysis.  A 60 percent rating is assigned 
for severe incomplete paralysis, with marked muscular 
atrophy.  An 80 percent rating is assigned for complete 
paralysis of the sciatic nerve; the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 
4.124A, DC 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  DC 8720.

The veteran's sensory impairment in the left leg is shown to 
be substantially less than complete paralysis.  While he 
limps on his left side, he is still able to walk.  However, 
he has significant neurological impairment, which is more 
than sensory.  Specifically, he has absent left ankle 
reflexes and diminished reflexes at the knee and foot.  He 
also has mildly diminished reflex, tone, and sensation during 
rectal examination, as well as complaints of urinary 
irregularities.  Given these findings, the veteran is 
entitled to a separate 20 percent rating for the impairment 
in his left lower extremity.  The evidence does not rise to 
the level of moderately severe incomplete paralysis of the 
left leg, as the veteran is still able to walk and still has 
sensation in the knee and foot.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has significant complaints of pain and limited motion 
in the lower back, affecting his ability to do any physical 
activities.  Any functional impairment in the low back, 
however, already has been considered by the 40 percent rating 
assigned under 38 C.F.R. § 4.71a, DC 5243 and the separate 20 
percent rating assigned for the left lower extremity under 
38 C.F.R. § 4.124a, DC 8520.  The May 2005 VA examiner 
specifically found that there was no additional limitation of 
motion in the lumbar spine with repetitive use or during 
flare-ups.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1.

The veteran's level of impairment due to his lumbar spine 
disability has been relatively consistent throughout the 
appeals period.  Therefore, the assignment of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is not relevant in this case.  See Hart v. Mansfield 21 
Vet.App. 505 (2007).

The evidence shows that the criteria for a rating higher than 
40 percent for low back L5-S1 herniated disc, status post 
hemilaminectomy, foraminotomy, and diskectomy with 
degenerative changes are not met; but the evidence 
demonstrates that a separate 20 percent evaluation for 
neurological impairment in the left lower extremity, but no 
higher, is warranted.  To the extent that any increased 
rating is denied, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular for lumbar spine

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). The record 
does not show that the veteran's lumbar spine disability has 
a marked interference with employment. A May 2005 VA 
examination report notes that the veteran works in 
information technology and that his back is aggravated by 
standing 20 minutes, lifting over 20 pounds, going up and 
down stairs, and getting up and down out of a chair.  While 
this shows the veteran's lumbar spine affects his physical 
movements at work, the evidence does not show any significant 
periods of time that he has lost from work as a result of his 
back disability.  The record also does not show any frequent 
periods of hospitalization due to his back.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an evaluation in excess of 40 percent for low 
back L5-S1 herniated disc, status post hemilaminectomy, 
foraminotomy, and diskectomy, with degenerative changes is 
denied.

Entitlement to a separate 20 percent rating, but no higher, 
for neurological impairment in the left lower extremity 
secondary to the low back disability is granted, subject to 
the rules and payment of monetary benefits.


REMAND

The veteran seeks service connection for a left knee 
disability secondary to his service-connected low back 
disability.  On physical examination in May 2005, the veteran 
limped on his left leg.  He also complained of pain radiating 
into his left leg.  As noted above, the veteran has been 
granted a separate rating for neurological impairment in the 
left leg.  However, he has not been afforded a VA orthopedic 
evaluation to determine what, if any, musculoskeletal 
impairment he might have in his left knee, related to the low 
back disability.  Therefore, such an examination should be 
provided.

The veteran also contends that he has liver and kidney 
problems secondary to his low back disability.  He asserts 
that his liver problems are a result of long years of taking 
Ibuprofen for his back disability and that his kidney 
problems are related to infective spondylitis of the lumbar 
spine.  An April 2005 computed tomography (CT) scan showed 
that the veteran had a high attenuation cystic lesion within 
the lower pole of the right kidney, which might represent a 
complicated cyst versus cystic malignancy; further evaluation 
by magnetic resonance imaging (MRI) of the kidneys was 
recommended.  The CT scan also showed a sub-cm low-
attenuation lesion within the liver.  A May 2005 VA examiner 
additionally noted that the veteran had hepatic toxicity, 
cause undetermined, presumed to be due to chronic intake of 
Ibuprofen; no significant disability at this time.  The 
veteran reported that he had been on ibuprofen for his back 
three times a day for 10 years.  A May 2005 private MRI 
examination of the abdomen shows a 2-cm exophytic lesion seen 
at the anterior aspect of the right kidney lower pole.  This 
reportedly did not demonstrate simple cyst qualities, but was 
not appreciably enhanced and could reflect either a 
proteinaceous/ hemorrhagic cyst versus a hypoenhancing solid 
lesion.  Dynamic CT with Hounsfield Unit Measurement was 
recommended for further evaluation.  The MRI also showed a 
few scattered simple cysts noted within the right greater 
than left kidneys and within the liver.

Although the veteran has a low back disability and lesions in 
the kidney, it is unclear whether these lesions are malignant 
or otherwise representative of a disability; and if so, 
whether there is a relationship between the kidney disorder 
and the back disability.  Also, while the veteran's hepatic 
toxicity is shown to be possibly related to chronic intake of 
Ibuprofen, it is unclear whether this or the lesions seen in 
the liver are considered disabilities.  Therefore, the 
veteran should be afforded medical examinations from 
specialists in liver and kidney disorders to determine what, 
if any, disabilities he may have secondary to his low back 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to obtain an 
opinion as to whether the veteran has any 
present musculoskeletal disability in the 
left knee (independent of any neurological 
findings) that is at least as likely as 
not related to his service-connected low 
back disability.  The analysis should 
include an opinion as to whether any left 
knee disability has been aggravated by the 
service-connected low back disability.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

2.  Schedule the veteran for a VA 
hepatology examination to obtain an 
opinion as to whether the veteran has any 
present disability in the liver that is at 
least as likely as not related to his 
service-connected low back disability.  
The analysis should include an opinion as 
to whether any present liver condition has 
been aggravated by the service-connected 
low back disability.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

3.  Schedule the veteran for a VA 
nephrology examination to obtain an 
opinion as to whether the veteran has any 
present disability in the kidney that is 
at least as likely as not related to his 
service-connected low back disability.  
The analysis should include an opinion as 
to whether any present kidney condition 
has been aggravated by the service-
connected low back disability.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then re-
adjudicate the claims.  If any of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


